 



Exhibit 10.3

(LEUMI BANK LOGO) [g04074g0407401.gif]
PROMISSORY NOTE
New York, N.Y.
      

$30,000,000.00   As of July 27, 2006

A. GENERAL; TERMS OF PAYMENT
1. FOR VALUE RECEIVED, the undersigned, Delek US Holdings Inc. a corporation
organized under the laws of the State of Delaware (the “Borrower”), hereby
promises to pay to the order of BANK LEUMI USA (the “Bank”), at its office at
564 fifth Ave., New York, NY 10036 the principal sum of Thirty Million Dollars
($30,000,000.00) on July 27, 2009.
     The Borrower will pay interest on the unpaid principal amount hereof from
time to time outstanding, computed on the basis of a 360-day year, at a rate per
annum which shall be equal to 2% per annum above the Libor Rate (Reserve
Adjusted) (*) for a One, Three or Six month term, as elected by the Borrower and
calculated by the Bank, in the manner hereinafter provided, but in no event in
excess of the maximum rate permitted by applicable law; provided, that in the
event the Bank shall have determined that by reason of circumstances affecting
the Libor Rate (Reserve Adjusted) adequate and reasonable means do not exist for
ascertaining the Libor Rate (Reserve Adjusted) for any Interest Period, or the
time remaining to the stated maturity date of this Note is less than the
shortest Interest Period which may be elected hereunder, then the applicable
rate of interest during such Interest
 
*    “Libor Rate” means, relative to any Interest Period (hereinafter defined)
for loans made pursuant to this Note and which bear interest at the “Libor Rate
(Reserve Adjusted)” (i) the rate quoted by the British Bankers Association in
London as its “LIBOR” rate for U.S. dollar deposits at or about 11:00 a.m.,
London time, on the second Business Day prior to the commencement of the
Interest Period; provided, however, that if the Bank adopts generally in its
business a different rate quoting system or service for obtaining the rate of
interest commonly known as “LIBOR” for U.S. dollar deposits, then upon giving
prompt notice to the Borrower such alternative rate quoting system or service
shall be utilized for determining “LIBOR” in lieu of the rate quoted by the
British Bankers Association, and (ii) if the rate may not be determined by the
Bank as provided in the preceding clause (i) for any reason, as determined by
the Bank in its reasonable judgment, then the rate equal to the rate of interest
per annum determined by the Bank to be the arithmetic mean (rounded upward to
the next 1/16th of 1%) of the rates of interest per annum at which U.S. dollar
deposits in the approximate amount of the amount of the loan to be made or
continued hereunder by the Bank and having a maturity comparable to such
Interest Period would be offered to the Bank in the London Interbank market at
its request at approximately 11:00 a.m. (London time) two Business Days prior to
the commencement of such Interest Period.
“Libor Reserve Percentage” means, relative to any Interest Period for loans
hereunder, the percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to the Bank)
under regulations issued from time to time by the Federal Reserve System Board
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve System Board).
“Libor Rate (Reserve Adjusted)” means, relative to any loan to be made or
continued hereunder for any Interest Period, the rate of interest per annum
(rounded upwards to the next 1/16th of 1%) determined by the Bank as follows:

                 
 
  Libor Rate
(Reserve Adjusted)   =   Libor Rate
 
1.00 - Libor Reserve Percentage    

1



--------------------------------------------------------------------------------



 



Period shall be equal to the rate of interest designated by the Bank, and in
effect from time to time, as its “Reference Rate” +0% per annum adjusted when
said Reference Rate changes, but in no event in excess of the maximum rate
permitted by law (the Borrower acknowledges that the Reference Rate may not
necessarily represent the lowest rate of interest charged by the Bank to
customers); further provided that if, at the end of any Interest Period, the
Borrower has failed to timely notify the Bank of its election of the choice of
interest rate for or length of the next Interest Period, then the interest rate
in effect thereafter shall be at the Libor Rate (Reserve Adjusted) +2% per annum
for an Interest Period the length of which shall be the same length as the
immediately preceding Interest Period unless such Interest Period would end
after the stated maturity date of this Note, in which case the Interest Period
shall be of a duration equal to the next longest Interest Period which would end
prior to such scheduled maturity date, provided further that no Libor Rate
(Reserve Adjusted)-based loan shall be made less than one month before the
stated maturity date of this Note or after the occurrence and continuance of an
Event of Default. Interest hereunder shall be payable on the last day of each
Interest Period and at maturity (whether by acceleration or otherwise). However,
if the Borrower elects a period of 6 months in accordance with the immediately
following sentence, interest hereunder shall be payable on the corresponding day
of the third calendar month after the last day of the previous Interest Period,
on the last day of the Interest Period, and at maturity (whether by acceleration
or otherwise). The term “Interest Period” as used in this Note shall mean a
period of One, Three or Six month(s), as elected by the Borrower by written or
facsimile notice to the Bank given not later than 12:00 noon three Business Days
prior to the commencement of an Interest Period. No Interest Period shall extend
beyond the stated maturity date of this Note. The initial Interest Period for
this Note shall begin on the day of the initial draw down under the Note, and
each subsequent Interest Period shall begin on the last day of the immediately
preceding Interest Period. If an Interest Period would otherwise end on a day
that is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided, however, that, if any Interest Period would
otherwise end on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall end on the next preceding Business Day and further provided that if any
Interest Period commences on the last Business Day in a calendar month or if
there is no corresponding day in the calendar month in which it is to end, then
it shall end on the last Business Day in a calendar month. The Bank shall give
notice to the Borrower of the interest rate determined for each Interest Period
as provided herein, and such notice shall be conclusive and binding upon the
Borrower for all purposes absent manifest error. The Borrower shall pay to the
Bank to compensate it for any loss, cost or expense that the Bank determines is
attributable to any prepayment of a loan made by the Bank to the Borrower using
the Libor Rate (Reserve Adjusted). Such compensation shall be an amount equal to
the excess (if any) of (i) the amount of interest that otherwise would have
accrued on the principal amount so prepaid for the period from the date of such
prepayment to the last day of the then current Interest Period for such loan at
the applicable rate of interest for such loan provided for herein less (ii) the
amount of interest that otherwise would have accrued on such principal amount
from the date of such prepayment until the end of the then current Interest
Period at a rate per annum equal to the interest component of the amount the
Bank would have bid in The London Interbank market for dollar deposits of
leading banks in amounts comparable to such principal amount and with maturities
comparable to such period (as reasonably determined by the Bank). The term
“Business Day” shall mean any day of the year on which the Bank is open for
business (as required or permitted by law or otherwise) and on which dealings in
U.S. dollar deposits are carried on in London, England.
     If any law, treaty, rule, regulation or determination of a court or
governmental authority or any change therein or in the interpretation or
application thereof (each, a “Change in Law”) shall make it unlawful for the
Bank to make Libor Rate (Reserve Adjusted)-based loans, or to maintain interest
rates based on Libor, then in the former event, any obligation of the Bank
contained herein or in any agreement of the Bank to make available such unlawful
Libor Rate (Reserve Adjusted)-based loans shall immediately be cancelled, and in
the latter event, any such unlawful Libor Rate (Reserve Adjusted)-based loans
then outstanding shall be converted, at the Bank’s option, so that interest on
the outstanding principal balance subject hereto is determined in relation to
the Reference Rate as hereinabove provided; provided however, that if any such
Change in Law shall permit any Libor Rate (Reserved Adjusted)-based loans to
remain in effect until the expiration of the Interest Period applicable thereto,
then such permitted Libor Rate (Reserve Adjusted)-based loans shall continue in
effect until the expiration of such Interest Period. Upon the occurrence of any
of the foregoing events, Borrower shall pay to the Bank immediately upon demand
such amounts as may be necessary to compensate the Bank for any fines, fees,
charges, penalties or other

2



--------------------------------------------------------------------------------



 



costs incurred or payable by the Bank as a result thereof and which are
attributable to any Libor Rate (Reserve Adjusted) options made available to
Borrower hereunder, and any reasonable allocation made by the Bank among its
operations shall be conclusive and binding upon Borrower.
     If any Change in Law or compliance by the Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority shall:

  (A)   subject the Bank to any tax, duty or other charge with respect to any
Libor Rate (Reserve Adjusted) options, or change the basis of taxation of
payments to the Bank of principal, interest, fees or any other amount payable
hereunder (except for changes in the rate of tax on the overall net income of
the Bank); or     (B)   impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances or loans by, or any
other acquisition of funds by any office of the Bank; or     (C)   impose on the
Bank any other condition;

and the result of any of the foregoing is to increase the cost to the Bank of
making, renewing or maintaining any Libor Rate (Reserve Adjusted)-based loan
hereunder and/or to reduce any amount receivable by the Bank in connection
therewith, then in any such case, Borrower shall pay to the Bank immediately
upon demand such amounts as may be necessary to compensate the Bank for any
additional costs incurred by the Bank and/or reductions in amounts received by
the Bank which are attributable to such Libor Rate (Reserve Adjusted)-based
loan. In determining which costs incurred by the Bank and/or reductions in
amounts received by the Bank are attributable to any Libor Rate (Reserve
Adjusted)-based loan made to Borrower hereunder, any reasonable allocation made
by the Bank among its operations shall be conclusive and binding upon Borrower.
     In addition, after this Note becomes due, at stated maturity or on
acceleration, any unpaid balance hereof shall bear interest from such date until
paid at a rate per annum equal to 2% above the rate of interest hereinabove
indicated.
     2. All Property (as hereinafter defined) held by the Bank shall be subject
to a security interest in favor of the Bank as security for any and all
Liabilities (as hereinafter defined). The term “Property” shall mean the balance
of every deposit account of the Borrower with the Bank or any of the Bank’s
nominees or agents and all other obligations of the Bank or any of its nominees
or agents to the Borrower, whether now existing or hereafter arising, and all
other personal property of the Borrower (including without limitation all money,
accounts, general intangibles, goods, instruments, documents and chattel paper)
which, or evidence of which, are now or at any time in the future shall come
into the possession or under the control of or be in transit to the Bank or any
of its nominees or agents for any purpose, whether or not accepted for the
purposes for which it was delivered. The term “Liabilities” shall mean the
indebtedness evidenced by this Note and all other indebtedness, liabilities and
obligations of any kind of the Borrower to the Bank including without limitation
all expenses, including attorneys’ fees, incurred by the Bank in connection with
any such indebtedness, liabilities or obligations or any of the Property
(including any sale or other disposition of the Property).
     3. Prepayment. Borrower may prepay this note in whole or in part at any
time upon not less than 3 days prior written notice to the Bank, provided that
such prepayment is made on the last day of an Interest Period.
     4. Manner of Payment. All payments by the Borrower on account of principal,
interest or fees hereunder shall be made in lawful money of the United States of
America, in immediately available funds. The Borrower

3



--------------------------------------------------------------------------------



 



authorizes (but shall not require) the Bank to debit any account maintained by
the Borrower with the Bank, at any date on which a payment is due under this
Note, in an amount equal to any unpaid portion of such payment. If any payment
of principal or interest becomes due on a day on which the Bank is closed (as
required or permitted by law or otherwise), such payment shall be made not later
than the next succeeding Business Day except as may be otherwise provided
herein, and such extension shall be included in computing interest in connection
with such payment. In the event that any other Liabilities of the Borrower to
the Bank are due at any time that the Bank receives a payment from the Borrower
on account of this Note or any such other Liabilities of the Borrower, the Bank
may apply such payments to amounts due under this Note or any such other
Liabilities in such manner as the Bank, in its discretion, elects, regardless of
any instructions from the Borrower to the contrary. The Bank or any holder may
accept late payments, or partial payments, even though marked “payment in full”
or containing words of similar import or other conditions, without waiving any
of its rights.
B. EVENTS OF DEFAULT: REMEDIES
     Upon the happening, with respect to the Borrower or any guarantor of this
Note or any assets of any such Borrower or guarantor, of any of the following
events (each an “Event of Default”): the failure to furnish the Bank with any
requested information or failing to permit inspection of books or records by the
Bank or any of its agents within 7 days after receipt of notice from the Bank of
a request to inspect books or records (unless an Event of Default has occurred);
the making of any material misrepresentation to the Bank in obtaining credit for
any of them; dissolution (if a corporation or partnership); the commencement of
a foreclosure proceeding; default in the payment of principal or interest on
this Note which continues for 5 days after its due date, or in the performance
or observance of any covenant or agreement contained herein or in the payment of
any other obligation of the Borrower or guarantor held by the Bank or holder
hereof or in the performance or observance of any covenant or agreement
contained in the instrument evidencing such obligation which if subject to cure,
is not cured within 15 days of default; default by the Borrower, or any
Subsidiary, in the payment of principal of or interest on any indebtedness for
borrowed money in excess of $10,000,000 in the aggregate owed to any other
person or entity (including any such indebtedness in the nature of a lease) or
default in the performance or observance of the terms of any instrument pursuant
to which such indebtedness was created or is secured, in each case the effect of
which default is to cause any holder of any such indebtedness to cause the same
to become due prior to its stated maturity (the term “Subsidiary” means any
corporation of which more than 50% of the outstanding shares of capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such corporation (irrespective of whether or not at the time capital stock of
any other class or classes of such corporation shall or might have voting power
upon the occurrence of any contingency) is at the time, directly owned by the
Borrower or by one or more other Subsidiaries); a change in the financial
condition or affairs of the Borrower which in the opinion of the Bank or
subsequent holder hereof materially reduces its ability to pay all of its
obligations; the suspension of business; the making of an assignment for the
benefit of creditors, or the appointment of a trustee, receiver or liquidator
for the Borrower or for any of its property, or the commencement of any
proceedings by the Borrower under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt, receivership, liquidation or dissolution
law or statute (including, if the Borrower or any guarantor is a partnership,
its dissolution pursuant to any agreement or statute), or the commencement of
any such proceedings without the consent of the Borrower or guarantor, as the
case may be, and such proceedings shall continue undischarged for a period of
30 days; the sending of notice of an intended bulk sale; the entry of judgments,
in the aggregate, in excess of $20,000,000 or any attachment, levy or execution
against any of its properties with a value in excess of $20,000,000 in the
aggregate shall not be released, discharged, dismissed, stayed or fully bonded
for a period of 30 days or more after its entry, issue or levy, as the case may
be; or the issuance of a warrant of distraint or assertion of a lien for unpaid
taxes in excess of $5,000,000, provided that Borrower is contesting such taxes
in good faith and that adequate reserves have been set aside on the books of the
Borrower, this Note, if not then due or payable on demand, shall, at the option
of the Bank or holder thereof, become due and payable immediately without demand
or notice and all other debts or obligations of the Borrower hereof to the Bank
or holder hereof, whether due or not due and whether direct or contingent and
howsoever

4



--------------------------------------------------------------------------------



 



evidenced, shall, at the option of the Bank or holder hereof, also become due
and payable immediately without demand or notice.
     The balance of every account of the Borrower with, the Bank shall be
subject to a lien and subject to be set off against any and all Liabilities,
including those hereunder.
C. MISCELLANEOUS
     1. Covenants. So long as this Note shall remain outstanding, the Borrower
agrees to (a) furnish to the Bank within 90 days after the end of each fiscal
year of the Borrower, financial statements (including a balance sheet and an
operating statement), prepared and certified by independent accountants
reasonably acceptable to the Bank, and within 45 days after the end of each
fiscal quarter of the Borrower, unaudited quarterly financial statements
(including a balance sheet and an operating statement), (b) furnish to the Bank,
with reasonable promptness, such other information concerning the business,
operations, properties and condition, financial or otherwise, of the Borrower as
the Bank may reasonably request from time to time, and (c) at any reasonable
time and from time to time, permit the Bank or any of its agents or
representatives to examine and make copies of and abstracts from its records and
books of account, visit its properties and discuss its affairs, finances and
accounts with any of its officers, directors or independent accountants.
     2. No Waiver; Remedies Cumulative. No failure on the part of the Bank to
exercise, and no delay in exercising any right hereunder shall operate as a
waiver thereof nor shall any single or partial exercise by the Bank of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by any other instrument or document or under applicable
law.
     3. Costs and Expenses. The Borrower shall reimburse the Bank for all costs
and expenses incurred by it and shall pay the reasonable fees and disbursements
of counsel to the Bank in connection with enforcement of the Bank’s rights
hereunder. The Borrower shall also pay any and all taxes (other than taxes on or
measured by net income of the holder of this Note) incurred or payable in
connection with the execution and delivery of this Note.
     4. Amendments. No amendment, modification or waiver of any provision of
this Note nor consent to any departure by the Borrower therefrom shall be
effective unless the same shall be in writing and signed by the Bank and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.
     5. Construction. This Note shall be deemed to be a contract made under the
laws of the State of New York and shall be construed in accordance with the laws
of said State.
     6. Successors and Assigns. This Note shall be binding upon the Borrower and
its heirs, legal representatives, successors and assigns and the terms hereof
shall inure to the benefit of the Bank and its successors and assigns, including
subsequent holders hereof.
     7. Severability. The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
     8. Joint and Several Liability. The undersigned, if more than one, shall be
jointly and severally liable hereunder.

5



--------------------------------------------------------------------------------



 



     9. Jurisdiction; Waiver of Jury Trial. The Borrower hereby irrevocably
consents to the jurisdiction of any New York State or Federal court located in
New York City over any action or proceeding arising out of any dispute between
the Borrower and the Bank, and the Borrower further irrevocably consents to the
service of process in any such action or proceeding by the mailing of a copy of
such process to the Borrower
at the address set forth below. In the event of litigation between the Bank and
the Borrower over any matter connected with this Note or resulting from
transactions hereunder, the right to a trial by jury is hereby waived by the
Bank and the Borrower. The Borrower also waives the right to interpose any
set-off or counterclaim of any nature.

                  Delek US Holdings Inc.                   (Name of borrower)  
 
 
           
 
  By   /s/ Edward Morgan
 
Edward Morgan, CFO    
 
           
 
  By   /s/ John P. Colling, Jr.
 
John P. Colling, Jr., Treasurer    
 
                830 Crescent Centre Drive         Franklin, TN 37067            
      (Address)    

[Corporate Seal]

6